DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 05/08/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 3, 5-7 and 14-17 has been entered.
Claims 1-2, 4, 8-13 and 18-20 are pending in the instant application.

Claim Rejections - 35 USC §112
Applicant’s amendment of claims 10-11 overcomes the previous rejections of those claims under 35 USC 112(b); the rejections are hereby withdrawn.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuki et al (Japanese Pub. No. JP2002330006, English machine translation provided previously) in view of Kim et al (Chinese Pub. No. 103913880, previously cited).
Regarding Claim 1, Kuki discloses, at least in figure 4, a liquid crystal phase shifting device (9 lines after ¶ [0002]), comprising: a first flexible substrate (41 b) and a second flexible substrate (41a, ¶ [0044], 8 lines down) that are opposite to each other (fig.4); a microstrip line (14, ¶ [0035], 7 lines down) arranged on a side of the first flexible substrate (41b) facing towards the second flexible substrate (41a)(see fig. 4); an electrode layer (15, ¶ [0035], 6 lines down) arranged on a side of the second flexible substrate (41a) facing towards the first flexible substrate (41 b); and solid-state liquid crystal (13, ¶ [0035], 5 lines down) arranged between the microstrip line (14) and the electrode layer (15).
Kuki fails to disclose that it is a solid-state liquid crystal (defined in the specification as LC molecules inside a capsule with an alignment coating, eliminating the need for a separate alignment layer).
Kim teaches in figure 6b, 
wherein the solid-state liquid crystals comprise at least one solid-state liquid crystal film (300, ¶ [0068]), and each of the at least one solid-state liquid crystal film (300) comprises a plurality of liquid crystal capsules (330/320, ¶ [0066]) and a bio-grid (310, ¶ [0066]) to which the plurality of liquid crystal capsules (330/320) is fixed (it is a hardened layer, ¶ [0065]), and each of the plurality of liquid crystal capsules (330/320) comprises an alignment coating (330) and a plurality of liquid crystal molecules (320) coated with the alignment coating (330,the abstract teaches that in this form an alignment layer is not required so the capsules (330) are equivalent to applicants alignment coating. The device is still a flexible display (see fig. 6B)).

Regarding Claim 8, Kuki fails to disclose: wherein the liquid crystal capsule has an ellipsoidal shape, a spherical shape or a cylindrical shape.
Kim teaches, at least in figure 6B, wherein the liquid crystal capsule has a spherical shape. Motivation in claim 1.
Regarding Claim 12, Kuki discloses, at least in figure 4: and the manufacturing method comprises steps of: forming (shown formed) the first flexible substrate (41 b) and the second flexible substrate (41a); forming the microstrip line (14)(shown formed) on the first flexible substrate (41b), and forming the electrode layer (15)(shown formed) on the second flexible substrate (41a); forming the solid-state liquid crystals (13)(shown formed); and bonding the solid-state liquid crystals, the first flexible substrate (41b) on which the microstrip line (14) is arranged, and the second flexible substrate (41a) on which the electrode layer (15) is arranged together (they are shown bonded in fig. 4, otherwise they would come apart when flexed as shown), wherein the solid-state liquid crystals are in contact with both the microstrip line (14) and the electrode layer (15)(shown in fig. 4) Kuki fails to disclose “solid-state liquid crystals” (they are fiber impregnated).
Kim (880) teaches solid-state liquid crystals (320/330) in capsule form in figure 6B between 2 flexible substrates (110 and 210).

Kuki fails to teach the following: 
Kim teaches: wherein said forming the solid-state liquid crystals comprises forming at least one solid state liquid crystal film (300) and forming one of the at least one solid-state liquid crystal film comprises: forming a plurality of liquid crystal capsules (330/320), each of which comprises an alignment coating (330) and a plurality of liquid crystal molecules (320) coated with the alignment coating (330) and providing a bio-grid (310) and the plurality of the liquid crystal capsules being fixed to the bio-grid (it is a hardened layer).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use solid-state encapsulated liquid crystals, as taught by Kim in the device of Kuki, to eliminate the need for a separate alignment layer.
Regarding Claim 19, Kuki discloses, at least in figure 4: wherein the plurality of liquid crystal phase shifting devices that is arranged in a matrix, wherein each of the plurality of liquid crystal phase shifting devices comprises: a first flexible substrate (41 b) and a second flexible substrate (41a) that are opposite to each other; a microstrip line (14) arranged on a side of the first flexible substrate (41 b) facing towards the second flexible substrate (41a); an electrode layer (15) arranged on a side of the second flexible substrate (41a) facing towards the first flexible substrate (41b); and solid-state liquid crystal arranged between the microstrip line (14) and the electrode layer (15).

Kim teaches the solid-state liquid crystal consisting of nano-capsules (330) containing liquid crystal molecules (320) in a buffer layer (310) to eliminate the need for an alignment layer and simplifying the fabrication of the device, as recited in claim 1, above.
Kuki, as modified by Kim, fail to disclose: a plurality of phase shifting devices in a matrix but this would simply involve a duplication of parts already taught by Kuki and Kim.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of the devices since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the limitation “a matrix”, virtually any arrangement of devices could be called a matrix.
Kuki fails to disclose the following:
Kim teaches: wherein the solid-state liquid crystals and at least one solid state liquid crystal film (300) and each of the at least one solid-state liquid crystal film comprises: a plurality of liquid crystal capsules (330/320), each of which comprises an alignment coating (330) and a plurality of liquid crystal molecules (320) coated with the alignment coating (330) and providing a bio-grid (310) and the plurality of the liquid crystal capsules being fixed to the bio-grid (it is a hardened layer).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuki (006) and Kim (880) and further in view of Glushchenko et al (US PG Pub. No. 2014/0022029, previously cited).
Regarding Claim 20, Kuki fails to disclose: an antenna, comprising the liquid crystal phase shifter according to claim 19.
Glushchenko teaches a liquid crystal phase shifter (abstract, line 1) used with a phased-array antenna (¶ [0007]) to provide a tunable amount of phase shift in analog RF circuits.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the device of Kuki, as modified by Kim, with an RF phased-array antenna system, as taught by Glushchenko, to provide a tunable amount of phase shift in analog RF circuits.
Allowable Subject Matter
Claims 2, 4, 9-11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 2, and specifically “a third flexible substrate arranged at a side of the second flexible substrate facing away from the first flexible substrate; and a feeder line arranged at a side of the third flexible substrate facing away from the second flexible substrate” including the remaining limitations..
Claims 10-11 are allowable, at least, because of their dependencies on claim 2.
Regarding Claim 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 4, and specifically comprising the limitation of “wherein the bio-grid is a braid grid, a hollow diamond grid, a mesh grid, a tile-shaped grid, a diagonal brick- shaped grid, a zigzag-shaped grid, a wave-shaped grid or a solid diamond grid” including the remaining limitations.. .
 Claims 1, 12 and 19 recite the optional limitations previously found in claim 5, as follows.  the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1, 12 and 19s and specifically comprising the limitation of “and wherein the plurality of liquid crystal capsules is fixed between the plurality of first recesses and the plurality of second recesses” including the remaining limitations.
Claim 1, 12 and 19 would be allowable if these limitations were not optional.
 Claims 1, 12 and 19 recite the optional limitations previously found in claim 6, as follows: the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 1, 12 and 19, and specifically comprising the limitation of “a third inorganic layer provided with a plurality of third recesses, the plurality of liquid crystal capsules being fixed in the plurality of third recesses” including the remaining limitations.
Claims 1, 12 and 19 would be allowable if these limitations were not optional
Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “wherein each of the solid-state liquid crystals has a thickness that is greater than or equal to 3 um and smaller than or equal to 200 um” including the remaining limitations.
Examiner Note: Applicant has sufficiently established the criticality of the thickness claimed in the specification. The Prior Art teaches the thickness of the layer containing the capsules but not the thickness of the capsules.
Regarding Claim 13, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 13, and specifically comprising the limitation of “forming a feeder line on the third flexible substrate; ...in such a manner that the feeder line is located at a side of the third flexible substrate facing away from the second flexible substrate” including the remaining limitations.
Claim 18 is allowable because of its dependency on claim 13.
Response to Arguments
Applicant’s arguments presented 05/08/2021 are moot. A different basis is being used for rejection of the claims and this office action is made non-final.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879